IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-73,004-01 AND WR-73,004-02




EX PARTE PAUL CLATT, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-2006-1630-AWHC1 AND F-2006-1631-AWHC1 
IN THE 16TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to two charges
of possession with intent to deliver a controlled substance, and was sentenced by a jury to forty-two
years’ imprisonment. 
            On October 20, 2009, the trial court made findings of fact and conclusions of law.  The trial
court recommended that relief be denied or dismissed.  This Court has reviewed the record with
respect to the allegations made by Applicant.  We adopt the trial court's findings and conclusions of
law, except for conclusion of law #2.  Based upon the trial court's findings and conclusions and our
own review, we deny relief.
 
 
Filed: November 25, 2009
Do not publish